Title: From Thomas Jefferson to Thomas Mann Randolph, 9 November 1820
From: Jefferson, Thomas
To: Randolph, Thomas Mann


						Sir
						
							Monticello
							Nov. 9. 1820.
						
					The Rector & Visitors of the University of Virginia, at their last semiannual meeting of Oct. 2. having agreed to a Report of the condition of that institution , it’s disbursements and funds, as required by law. I now inclose it, with the accounts of the Bursar & Proctor. some difference will be found between the Proctor’s account, & the general view presented in the Report of the board, which it is my duty to explain.After the separation of the board, it occurred to the Proctor that the account he had last rendered, & on view of which their Report was formed, might, in some of it’s articles, be made more specific & correct. it was given to him therefore, & that now inclosed was returned in it’s stead. by the last article of this it might be understood that the buildings, whose completion was contemplated in the Report, would require an additional sum of 38,364.D. to compleat them. but this apparent excess proceeds chiefly from the circumstance that the annuities of 1822. & 23. are not entered in this account, as they are in the general statement made in the Report this lessens the apparent difference by 30,000.D. leaving a real one of 8,364.D. only: and this the Proctor properly accounts for by observing that the former estimates comprehended buildings only, omitting the cost of 200. acres of land, and several other contingent expences not then foreseen. we are now so near the end of our work, as to leave little room for future errors of estimate. the building requisite for a Library however is not included in this estimate.It will readily occur that these observations cannot have had the sanction of the visitors, because the circumstance producing them arose after their separation. I have the honor to be with the highest considerationSir Your most obedient & most humble servt
						Th: Jefferson
					